In this case an affidavit was filed with John S. Pettit, a justice of the peace for Logan county, charging that Longbrake sold and delivered to one Stewart a certain quantity of bottled soft drink, other than non-alcoholic fruit juice, known as strawberry pop, which had and contained saccharine. After hearing the evidence, the justice found the defendant guilty, who thereupon filed his motion for a new trial, which was overruled, and the court sentenced him to pay a fine of $25 and costs. A bill of exceptions was prepared and approved, and filed, and the cause was thus taken to the Common Pleas, where the judgment was (affirmed. Thereupon, Llongbrake filed his petition in error in the Logan Appeals, which affirmed the judgment of the Common Pleas.
Longbrake has a store at Lakeview, Ohio, and affiong other things sells pop. -Stewart, a state food inspector, called at the store, and purchased a bottle of pop. Stewart then took the bottle of pop to Columbus and submitted to to the state chemist, who examined it and found that it contained saccharine. Evidence was submitted at the trial that saccharine is harmless and not deleterious to health, if used in soft drinks. The prosecution founded on 1089-9 GC., which prohibit the use of saccharine in, soft drinks.
The question is made by Langbrake as to the constitutionality of 1089-9 GC. and that it contravenes, is repugnant to and is violative of Art. 14, in amendment of the U. S. Constitution and of the provisions of Sec, I, Art. 1, and Sec. 19, Art 1, of the Qhio, Constitution.